Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 7, 2020

                                       No. 04-19-00841-CR

                                     John Robert HOLTKE,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR8690
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        Pursuant to a plea-bargain agreement, appellant pleaded guilty to continuous violence
against the family. The trial court assessed punishment at five years in prison and a $1500.00
fine. On November 7, 2019, the trial court signed a certification of defendant’s right to appeal
stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R.
APP. P. 25.2(a)(2).

         In a plea-bargain case, a defendant may appeal only: (1) those matters that were raised by
written motion filed and ruled on before trial, (2) after getting the trial court’s permission to
appeal, or (3) where the specific appeal is expressly authorized by statute. See id.
25.2(a)(2)(A),(B),(C). The clerk’s record, which contains a written plea bargain, establishes the
punishment assessed by the court does not exceed the punishment recommended by the
prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a written
motion filed and ruled upon before trial; nor does it indicate that the trial court gave its
permission to appeal. See id. The trial court’s certification, therefore, appears to accurately
reflect that this is a plea-bargain case and that appellant does not have a right to appeal. We must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” Id. 25.2(d).

        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that appellant has the right to appeal is made
part of the appellate record on or before February 3, 2020. See TEX. R. APP. P. 25.2(d), 37.1;
Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).
      We ORDER all appellate deadlines be suspended until further order of the court.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court